twa lt

xi fl "5

UN|TED S:l"l\'l'lfif_;`> l)li~f|`lilCT COUHT
LAS CFlUCES, NEW MEX\CO

IN THE UNITED STATES DISTRICT COURT JAN 2 4 201§ M
FOR THE DISTRICT OF NEW MEXICO // 511/w
UNITED STATES OF AMERICA,

Plaintiff,
vs. Crim. No. 18-2311 KG
FRANCISCO JAVIER PALILLERO,

Defendant.

MEMORANDUM OPINION AND ORDER

This matter comes before the Court upon Defendant’s Motion for NeW Trial, filed
December 18, 2018. (Doc. 96). Plaintiff United States filed an amended response on January
23, 2019. (Doc. lOl). Having considered the Motion for New Trial and the amended response,
the Court denies the Motion for New Trial.

Defendant argues that the Court should grant him a new trial because his Sixth
Amendment right to an impartial jury Was violated by having a biased juror, Juror 12 (the jury
foreman) sit on the jury.1 Defendant seeks an evidentiary hearing in connection With this Motion
for New Trial.

A. Requestfor Evidentz`ary Hearz'ng

A court confronted With a juror bias claim “‘has wide discretion in deciding how to
proceed’ and appropriately denies a hearing When a party presents ‘only thin allegations of jury
misconduct.”’ Unz'ted States v. Brooks, 569 F.3d 1284, 1288 (lOth Cir. 2009) (quoting Unitea’
States v. Easter, 981 F.2d 1549, 1553 (lOth Cir.l992) (quotations omitted)). A court is not

required to hold a hearing “When it Would not be ‘useful or necessary’ in determining Whether a

 

1 Juror 12 Was Prospective Juror 4lduring the voir dire examination

defendant's rights were violated.” Id. (citation and quotations omitted). For instance, a litigant
“is not entitled to a merely exploratory hearing.” Kissell v. Westinghouse Elec. Corp., Elevator
Div., 367 F.2d 375, 376 (lst Cir. 1966).

As described below, Defendant has presented “only thin allegations of jury misconduct.”
Moreover, Defendant has not specified how an evidentiary hearing would be useful or necessary
to the issues in his Motion for New Trial. Defendant’s request for an evidentiary hearing is more
like a request for an improper “exploratory hearing.” For these reasons, the Court denies
Defendant’s request for an evidentiary hearingl
B. Requestfor New Trial

Federal Rule of Criminal Procedure 33(a) provides that “the court may vacate any
judgment and grant a new trial if the interest of justice so requires.” “The defendant bears the
burden of proving that he is entitled to a new trial under Rule 33 . . ..” United States v. McCourZy,
562 F.3d 45 8, 475 (2d Cir. 2009). Notably, “[a] motion for a new trial is not viewed with favor
and should be granted with great caution.” United States v. Chatman, 994 F.2d 1510, 1518 (lOth
Cir. 1993).

1 . T he McDonough T est

Defendant argues, specifically, that Juror 12 “purposefully concealed his true beliefs
from this Court” during the voir dire examination (Doc. 96) at 6. “[T]o obtain a new trial in
such a situation, a party must first demonstrate that a juror failed to answer honestly a material
question on voir dire, and then further show that a correct response would have provided a valid
basis for a challenge for cause.” McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548,
556 (1984). Having reviewed the evidence presented by Defendant, (Doc. 96-1), as well as the

transcript of the voir dire examination, (Doc. 99), the Court finds that Defendant has not carried

his burden of demonstrating that Juror 12 “failed to answer honestly a material question on voir
dire.” As such, Defendant is not entitled to a new trial under the McDonough test.

2. Actual and Implied Bias l

In the alternative to showing juror bias under the McDonoagh test, a defendant has a
“broader historic right to prove actual or implied juror bias.” Skaggs v. Otis Elevator Co., 164
F.3d 511, 516 (lOth Cir. 1998). “Actual bias can be shown by the express admission of the
juror.” Id. In other words, “actual bias is ‘based upon express proof, e.g., admission by the
prospective juror of a state of mind prejudicial to a party’s interest.”’ Id. at 517 (quoting United
States v. Haynes, 398 F.2d 980, 984 (2d Cir.l968)). Here, neither the evidence provided by
Defendant nor the voir dire examination transcript show that Juror 12 expressly admitted that he
could not fairly and impartially judge the case. Defendant, thus, has failed to carry his burden of
demonstrating actual bias by Juror 12.

“[A] finding of implied bias ‘is appropriate where the juror, although she believes that
she can be impartial, is so closely connected to the circumstances at issue in the trial that bias is
presumed.”’ United States v. Powell, 226 F.3d 1181, 1188 (lOth Cir. 2000) (citation omitted).
This is a high threshold and a finding of implied bias “‘must be reserved for those extreme and
exceptional circumstances that leave [a] serious question whether the trial court subjected the
defendant to manifestly unjust procedures resulting in a miscarriage of justice.”’ Id. (citation
omitted). “The crux of the implied bias analysis in a case like this one is found in an
examination of the similarities between the juror's experiences and the incident giving rise to the
trial.” Gonzales v. Tholnas, 99 F.3d 978, 989 (lOth Cir. 1996).

Although the evidence presented by Defendant shows that Juror 12 has opinions

regarding sexual assault issues, as most people do, Defendant has not shown that Juror 12’s

personal experiences are so similar to the case at hand that bias can be presumed Defendant has
simply not met the high threshold for demonstrating implied bias on the part of Juror 12.

In sum, Defendant has not carried his burden of showing that “the interest of justice”
requires a new trial under Rule 33(a).

IT IS ORDERED that Defendant’s Motion for New Trial (Doc. 96) is denied.

m -»1-5~/¢'-/>~

UNITED STATES DISTRICT JUDGE

 

